Citation Nr: 0119292	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  98-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to service connection for residuals of 
bilateral frozen feet. 

2.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for an eye 
disability, to include glaucoma.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to 
April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and June 1998 rating 
decisions.  In April 2000, the veteran testified before a 
hearing officer at the RO.  In April 2001, he testified at a 
Travel Board hearing before the undersigned.  

The claim of entitlement to service connection for residuals 
of frostbite of the feet will be addressed in a REMAND which 
follows this decision.  


FINDINGS OF FACT

1.  Service connection for glaucoma was denied by the Board 
in September 1981, and by subsequent final decisions of the 
RO in January 1982, June 1993, and May 1997, essentially 
based on a finding that glaucoma was unrelated to service or 
to a service connected disability.

2.  Evidence submitted since the May 1997 RO decision tends 
to relate the veteran's glaucoma to treatment for a service 
connected disability, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The veteran has level III hearing acuity in each ear.  



CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1997 and 2000).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for glaucoma/eye 
disability may be reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

At the outset, it is noteworthy that there is no issue as to 
substantial completeness of the application for the benefits 
sought herein.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, (VCAA) § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).

The veteran has received treatment for his eye disability and 
has undergone VA examination for both his eye disability and 
bilateral hearing loss.  Those records have been obtained.  
He has testified at an RO hearing in April 2000 and at a 
Travel Board hearing in April 2001.  There is no indication 
of additional potentially relevant and available treatment 
records that the RO has not requested, and there is 
sufficient evidence to proceed with appellate review.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(d)).  

Likewise, he has been kept appraised (by statements of the 
case and other RO communications) of what he needs to prevail 
in his claims, of the development conducted by the RO, and 
that he may supplement the record himself.  He is not 
prejudiced by the Board's consideration on the merits below 
(without referral to the RO for initial consideration of the 
implications of VCAA on the instant claims) because all 
pertinent mandates of the VCAA have been complied with, in 
essence. 
II.  New and material evidence to reopen a claim of service 
connection for glaucoma/eye disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for glaucoma was denied by the Board in 
September 1981, on the basis that glaucoma was not shown 
until March 1980, more than 10 years after the veteran 
discontinued medication he used to treat his service-
connected eye condition.  Service connection for glaucoma/eye 
disability was also denied by the RO in January 1982, 
June 1993, and May 1997, and no NOD was filed within one year 
of notification of any of these RO denials.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
claimant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 
20.302(a).

The veteran has most recently been denied service connection 
for glaucoma in a May 1997 rating decision.  He was advised 
of the May 1997 decision and of his appeal rights.  He did 
not file a notice of disagreement with that decision, and the 
May 1997 rating decision is the last final decision on this 
claim.  

A claim may be reopened and the previous disposition reviewed 
if new and material evidence is presented.  38 U.S.C.A. 
§ 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Court has indicated that, when determining whether or not 
new and material evidence has been presented, consideration 
must be given to all evidence received since the last final 
denial on any basis, not the last time the case was denied on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The evidence of record at the time of the May 1997 decision 
may be briefly summarized.  Available records included 
numerous photocopied medical and news reports on glaucoma and 
the use of steroids; pharmaceutical reports on cortisone use 
and glaucoma; an April 1980 VA opinion indicating that 
steroid glaucoma eye pressure only remains elevated during 
the medication exposure, and after the medication is 
discontinued the glaucoma resolves; and VA outpatient 
treatment records showing the veteran's eye pressure dropped 
after he discontinued cortisone.  

The evidence submitted in support of reopening the claim 
includes duplicate copies of the September 1981 Board 
decision; of medical and news reports on cortisone use and 
glaucoma; pharmaceutical reports on cortisone use and 
glaucoma; and a March 1997 normal glaucoma hemifield test 
report; a June 1997 VA examination when ocular hypertension 
was diagnosed, with an opinion that there was a past history 
of corticosteroid usage which could result in glaucoma, but 
that there were no definite glaucoma findings by visual 
fields or optic nerve in the veteran; and a September 1997 VA 
outpatient treatment record indicating a diagnosis of 
glaucoma.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence submitted since May 1997 includes a competent 
opinion potentially linking currently diagnosed glaucoma to 
corticosteroid treatment for service connected disability.  
Such evidence may be critical on the question of secondary 
service connection, and thus is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Hence, it is new and material, warranting reopening 
of the claim.  

III.  Compensation for bilateral hearing loss

Service connection for bilateral defective hearing, rated 
noncompensable, was granted by rating decision of May 1980.  
The noncompensable evaluation has been in effect since then. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2.  For a claim for an increased rating, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Pursuant to VAOPGCPREC 3-2000, 
where a regulation is amended during the pendency of an 
appeal, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  

The new regulations were not in effect at the time of the 
rating decision on appeal.  The RO indicated in an 
August 2000 supplemental statement of the case (SSOC) that 
the new regulations were considered.  The regulations were 
not set forth in the SSOC.  However, the veteran is not 
prejudiced by the Board's consideration of the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The amendments to the regulations did not result in any 
substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 2000); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 2000).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, 38 C.F.R. § 4.86(a), indicates that if 
puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 
On VA audiometry in September 1997, the average puretone 
threshold for the 1000, 2000, 3000, and 4000 hertz 
frequencies was 58 decibels in the right ear and 75 decibels 
in the left ear.  Speech recognition ability was 84 percent, 
bilaterally.  This corresponds to level III hearing in each 
ear.

On July 1999 VA examination, the veteran's ears looked quite 
normal.  There were no perforations.  Some scarring in the 
past was noted; however this had healed over.  A tympanogram 
showed slight eustachian tube dysfunction.  Audiometry 
revealed an average puretone threshold for the 1000, 2000, 
3000, and 4000 hertz frequencies of 66 decibels in the right 
ear and 74 decibels in the left ear.  Speech recognition 
ability was 88 percent, bilaterally.  These correspond to 
level III hearing in each ear.

Level III hearing acuity bilaterally equates to a 
noncompensable evaluation.  38 C.F.R. § 4.85.  Hence, there 
is no basis for assignment of a higher evaluation.  
Assignment of a specific disability evaluation for hearing 
loss is achieved by a the mechanical application of the 
Rating Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

The provisions of 4.86(a) do not apply to the veteran's 
situation as audiometry in 1997 and 1999 did not show 
puretone thresholds of 55 decibels or greater in the relevant 
frequencies for both ears.  The provisions of 38 C.F.R. 
§ 4.86(b) are also not for application because puretone 
threshold were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.

The Board considered the doctrine of reasonable doubt.  As 
the preponderance of the evidence is against this claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for service connection for an eye disability, to 
include glaucoma, is reopened.  
A compensable rating for bilateral hearing loss is denied.


REMAND

It remains uncertain whether the veteran has glaucoma 
secondary to corticosteroid treatment for a service connected 
disability.  Further development is needed to fulfill the 
mandates of VCAA.

Regarding the claim of service connection for bilateral 
frozen feet, on May 1999 VA examination, the examiner did not 
find objective medical documentation leading him to believe 
that the veteran's skin changes were related to frostbite, 
but indicated they were more likely post-inflammatory 
hyperpigmentation changes from prior fungal infection and 
dermatitis.  However, a June 1999 VA examiner submitted a 
statement on behalf of the veteran, which indicated, in 
pertinent part, that the veteran has evidence of residual 
cold injury to the feet, with foot skin discoloration, and 
dryness with hyperhidrosis.  He was also found to have a 
severe degree of sensory loss with electromyography (EMG) and 
neurology check (NC ), evidence of peripheral neuropathy.  
The examiner indicated that the evidence of peripheral 
neuropathy may or may not be related to cold injury and may 
require an expert opinion.  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  Here, based on the June 1999 VA examiner's 
statement, a specialist's evaluation is necessary.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law with respect to 
the remaining matters.  See VCAA, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain any additional 
VA and private treatment records 
regarding frostbite or glaucoma/eye 
disability since 1999.  If any 
development undertaken is unsuccessful, 
the veteran (and his representative) 
should be notified and given the 
opportunity to present such evidence 
himself.  

2.  The veteran should be accorded a VA 
ophthalmologic examination to determine 
whether he has glaucoma or any other eye 
disability that is at least as likely as 
not secondary to corticosteroid treatment 
for service-connected eye disability or 
is aggravated by such treatment.  The 
veteran's claims folder must be available 
to the examiner for review in conjunction 
with the examination  The rationale for 
any opinion given should be explained. 

3.  The veteran should be accorded VA 
vascular and/or (if indicated) neurology 
examinations to determine whether he has 
any residuals of frostbite of the feet 
during service in Germany.  The veteran's 
claims folder must be available to the 
examiner(s) for review in conjunction 
with the examination.  The rationale for 
any opinion given should be explained. 

4.  The RO should ensure that all of the 
above-mentioned development is completed.  
The RO should also ensure that any 
further notification or development 
action required by the VCAA is completed.

5.  The RO should then readjudicate the 
remaining claims.  If either continues to 
be denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



